Citation Nr: 1714248	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for complex regional pain syndrome of the right hand to include as secondary to service-connected ganglion cysts.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1995.

This matter came to the Board of Veteran's Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied service connection for reflex sympathetic dystrophy of the right hand and a psychiatric disability, claimed as chronic anxiety.  As set forth above, the claim is in the jurisdiction of the RO in Waco, Texas.  

In July 2011, a hearing was held before a Veterans Law Judge.  A transcript of that hearing is associated with the record on appeal.  In January 2012, March 2013, December 2013, and October 2014, the claims were remanded for further development.  In the October 2014 remand, the issues on appeal were recharacterized as entitlement to service connection for complex regional pain syndrome of the right hand, to include as secondary to service-connected ganglion cysts, and entitlement to service connection for a psychiatric disability, to include anxiety and posttraumatic stress disorder (PTSD), to more clearly reflect the appellant's contentions and the evidence of record.  

While the matter was in remand status, in a May 2016 rating decision, the RO granted service connection for PTSD (claimed as anxiety) and assigned an initial noncompensable rating from July 16, 2007, an initial 50 percent rating from April 28, 2008, an initial 100 percent rating from July 18, 2013, and an initial 70 percent rating from June 9, 2014.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for a psychiatric disability, to include anxiety and PTSD.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has disagreed with the initial ratings or effective dates assigned; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158.  

In a February 2017 letter, the Board advised the Veteran that she was entitled to an additional Board hearing, as the Veterans Law Judge who had conducted the July 2011 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim).  In a March 2017 letter, the Veteran indicated that she did not wish to appear at another Board hearing and asked that her case be considered on the evidence of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At her July 2011 Board hearing, the Veteran testified that it was her belief that her nonservice-connected right carpal tunnel syndrome was aggravated by her service connected ganglion cysts.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing for secondary service connection for a disability which is aggravated by a service-connected disability). 

In its March 2013 remand, the Board noted that the evidence of record included an April 2012 VA medical opinion which indicated that the appellant's right hand reflex sympathetic dystrophy was less likely than not related to her service-connected ganglion cyst, and more likely than not related to her right carpal tunnel syndrome.  Given this evidence, the Board referred the pending unadjudicated claim of service connection for right carpal tunnel syndrome to the RO for appropriate action and deferred a decision in the appeal on the claim of service connection for right hand reflex sympathetic dystrophy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a significant impact upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

In its October 2014 remand, the Board again deferred a deferred a decision in the appeal on the claim of service connection for right hand reflex sympathetic dystrophy, noting that the pending claim of service connection for right carpal tunnel syndrome had not yet been adjudicated by the RO.

While the matter was in remand status following the October 2014 remand, the RO obtained another VA medical opinion in October 2016.  The examiner gave the opinion that the Veteran's complex regional pain syndrome/reflex sympathetic dystrophy of the right hand is less likely as not caused by, the result of, or aggravated beyond its natural progression, by her service-connected ganglion cysts of the right hand/wrists.  Rather, the examiner indicated that the Veteran's complex regional pain syndrome/reflex sympathetic dystrophy of the right hand is at least as likely as not proximately due to or the result of her nonservice-connected right carpal tunnel release.  

Despite this evidence, the record currently available to the Board contains no indication that the inextricably intertwined pending claim of service connection for right carpal tunnel syndrome has, as yet, been addressed by the RO in the first instance.  Under these circumstances, another remand is regrettably needed in order to comply with the Board's prior remand instructions..  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking the necessary notification and development actions, adjudicate the pending claim of service connection for right carpal tunnel syndrome, to include as secondary to service-connected ganglion cysts of the right wrist.  If the determination is adverse, the Veteran and her representative must be provided with written notice of the determination and of her appellate rights.  If the Veteran initiates an appeal of the decision, the AOJ should issue a statement of the case (SOC) and the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The Veteran is advised that this issue will not be reviewed by the Board unless she perfects an appeal following the issuance of the statement of the case.  

2.  After completing the above action, the AOJ should readjudicate the claim of service connection for complex regional pain syndrome of the right hand.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






